Title: From John Quincy Adams to George Washington Adams, 24 December 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 34.My dear George.
					Washington 24. December 1826.
				
				Your Letter of the 15th. instt. has been duly received. I still hope that your Account to the first of October will be received by me before the close of the year; and that the next, that is, your Account for the present Quarter will be made up and forwarded to me at the day.On the first of January, you will pay to my brother, the sum of 315 dollars, and take from him a receipt in following form, in duplicates.(Date)“Received of John Quincy Adams, for and in behalf of the Executors of my father’s last Will, the sum of three hundred and fifteen Dollars, being a quarterly payment of interest, on twenty–one thousand dollars, settled, for the support of myself and my family conformably to the said Will—This receipt given in duplicates.” (signed)one of which receipts you will deliver to Mr Quincy as the voucher for the Executors; and the other you will keep as mine.On the same first of January you will pay Sixty-three dollars to Louisa C. Smith being one Quarter’s interest, on my Note to her of 4200 dollars; for which payment you will take her receipt. This however is entirely on my individual account, with which the Executors have now no concern.  You will remember that the same quarterly payments will become due on the first of April, and of July next; and take care to be prepared for them.I have no time to spare for words; but I earnestly hope that there will be no more want of punctuality, or of regularity in your accounts or in your Correspondence with me. Send me a minute of the balance, which will stand to my Credit, in my Bank Book at the U. S. Branch Bank, on the first of January. (I mean the Book I sent you some time since from hence.) Inquire also and inform me, at what price you could purchase for me 25 or 30 Shares in the Boyleston Market Association. Present my regards, and my Thanks to Mr J. Walsh junor. for the two barrels of Golden Russetten Apples, he has sent me, and which we are expecting—But the fruit which I said had become almost or quite extinct was the golden Pippin.Your Affectionate father.
				
					J. Q. Adams.
				
				
			